PER CURIAM.
In this Anders1 appeal, we affirm the revocation of probation and the sentence without discussion. However, we remand with directions that the trial court enter an amended order revoking probation, specifying the conditions ' of probation that Thomas violated. Mack v. State, 694 So.2d 130 (Fla. 5th DCA 1997) (citations omitted). Thomas need not be present for this clerical correction. Id. (citing Bontrager v. State, 678 So.2d 518 (Fla. 1st DCA 1996)).
AFFIRMED; REMANDED, with instructions.
LAWSON, C. J., SAWAYA and LAMBERT, JJ., concur.

. Anders v. California, 386 U,S. 738, 87 S.Ct, 1396, 18 L.Ed.2d 493 (1967).